Citation Nr: 0913359	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran's appeal was later transferred 
to the jurisdiction of the RO in Providence, Rhode Island.

In December 2005, the Veteran presented personal testimony at 
a video-conference hearing over which the undersigned 
Veterans Law Judge presided.  A transcript of the hearing is 
of record.

In March 2006, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, VA filed an Appellee's Motion For 
Remand, and by Order dated in January 2007, the Court vacated 
the March 2006 Board decision, and remanded the case to the 
Board for further proceedings consistent with the November 
2006 motion.

The matter was then before the Board in March 2008 and 
October 2008 at which time it was remanded to the agency of 
original jurisdiction for additional development.  It is now 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

As noted above, this case was previously remanded in October 
2008.  At that time, the Board directed the RO/AMC to 
schedule the Veteran for a VA examination, to include a 
pulmonary function test.  It was requested that findings for 
Forced Expiratory Volume in one second (FEV-1); Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC); and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)), as well as, 
the Veteran's maximum exercise capacity in terms of ml/kg/min 
oxygen consumption, be provided.  

A VA examination report dated in November 2008 shows that the 
Veteran was provided a pulmonary function test, however, 
findings for DLCO (SB) and maximum exercise capacity in terms 
of ml/kg/min oxygen consumption do not appear to have been 
reported.  

In this regard, a remand by the Board confers, as a matter of 
law, the right to compliance with the remand orders.  It 
constitutes error on the part of the Board to fail to insure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, in order to comply with the Board's 
previous October 2008 Remand, the RO/AMC is directed to 
schedule the Veteran for a VA examination, to include a 
pulmonary function test, so as to obtain the above 
information as previously directed by the Board. 

In the October 2008 Remand, the Board also directed that the 
VA examiner evaluate the Veteran's complaints of chest pain 
and diagnose any disability which was causing the reported 
chest pain, and to provide an opinion as to whether it was as 
likely as not that any complaints of chest pain or disability 
that was manifested by chest pain was the result of the 
Veteran's pneumonia which he had in 1946.

While the VA examiner in November 2008 provided a diagnosis 
of chest pain, status post severe pneumonia while in service, 
with no apparent physiological impairment, the examiner did 
not provide an assessment of the specific manifestations of 
that chest pain.  As this matter is being remanded for 
another VA examination as set forth above, the Board finds 
that the examiner be asked to provide a complete description 
of the residuals of the severe pneumonia of the Veteran while 
in service.  The examiner should identify the source of the 
reported chest pain, and should also identify any other 
related manifestations, to include whether there are any 
associated cardiovascular symptoms.  Assistance by VA 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature, severity and frequency 
of the residuals of pneumonia.  The claims 
file and a copy of this Remand should be 
made available to and reviewed by the 
examiner.

All necessary tests must be conducted, to 
include a pulmonary function test, and 
results should be provided for: FEV-1; 
FEV-1/FVC; and DLCO (SB).  If the examiner 
does not believe that the DLCO test would 
be useful or valid in the veterans case, 
he/she should specifically state so and 
provide a detailed reason for this 
conclusion.  Additionally, the Veteran's 
maximum exercise capacity in terms of 
ml/kg/min oxygen consumption should also 
be provided.

Evaluate the veteran's complaints of chest 
pain and 1) diagnose any disability which 
is causing the reported chest pain; 2) 
provide an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that any complaints of chest pain 
or disability that is manifested by chest 
pain is the result of the veteran's 
pneumonia which he had in 1946.  

In other words, is a disability manifested 
by chest pain a residual of the service-
connected pneumonia? If so, the degree of 
impairment caused by the chest pain should 
be described.

A complete rationale must be given for all 
opinions and conclusions expressed.  The 
examiner should discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence.

2.  The RO/AMC shall then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If the 
RO/AMC finds it necessary to conduct 
further development pursuant to review of 
additional evidence obtained, it should be 
undertaken prior to further claim 
adjudication.  The Board reiterates that 
it is obligated by law to ensure that the 
RO complies with its directives, as well 
as those of the appellate courts.  If the 
appeal is returned to the Board without 
compliance of the remand directives by the 
RO/AMC, or the RO otherwise having 
jurisdiction of the claims folder, another 
remand will likely result.  Stegall, 11 
Vet. App. at 271.

3.  The RO/AMC will readjudicate the 
Veteran's claim for a disability rating in 
excess of 10 percent for residuals of 
pneumonia.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




